Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a computer program or software. From the MPEP:
 As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To affect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to affect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image processing unit, particle discriminating unit, an overall particle size distribution calculating unit, a bubble size distribution calculating unit, and a target particle size distribution calculating unit in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims, the “particle discriminating unit” and the other calculating units (particle size distribution calculating unit, target particle size distribution calculating unit, overall particle size distribution calculating unit) achieve many results (discriminates whether the particle is the first or second particle, determines if article is a bubble or target, calculates a bubble size, etc.) however these functions are not fully supported in the specification.  These “units” are described only by what they do, not how they do it. The functions claimed are not enabled by the written description. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-11, the devices and units listed about as being interpreted under 36 USC 112, 6th paragraph are not clearly defined in the specification.  No clear-cut indication of the scope of the subject matter embraced by the claim is provided in the specification and therefore remains indefinite.  Without reciting the particular structure or steps to achieve the claimed function, all means or methods of resolving the problem may be encompassed by the claims.  Such unlimited functional claim language is not in scope with the enabled disclosure.  A functional claim of computer processing requires an algorithm to transform a general-purpose processor into a special purpose processor. The units and devices are essentially black boxes within which the processing is not clearly disclosed. 
With respect to claim 8, the limitation “the light irradiating device is configured to irradiate the particle group with parallel light and irradiate the particle group with slanting light having an optical axis slanting with respect to an optical axis of the parallel light” lacks antecedent basis. It is unclear if the light irradiating device irradiates two different lights, one parallel and one slanting, or if a single light is both parallel and slanting,  Additionally, it is unclear what axis the light is parallel to.  Clarification required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bachelo U.S. Patent #11,131,627.
With respect to claims 1-6, Bachelo discloses a fuel contamination monitor comprising:
An image processing unit that receives image data (abstract, processor)
A particle discriminating unit that discriminates whether a particle depicted in the image is the first particle or the second particle on the basis of light and dark regions that appear as a result of refraction of light passing through the particle (Figure 14, scattering angle is a result of index of refraction, Figure 8, Col.14, l 61- Col.15, l 13)
The image difference arising from a difference between a refractive index of the first particle and a refractive index of the second particle (Col.14, l 61- Col.15, l 13)
An overall size distribution calculating unit that calculates an overall particle size distribution which is a particle size distribution of the group (Col.8, l 48-53, Col.7, l 14-18)
A bubble size distribution calculating unit that calculates a bubble size distribution which is a particle size distribution of bubbles based on the image data and a result of discrimination performed by the particle discriminating unit (Col.8, l 48-53, Col.7, l 14-21, Col.9, l 15-24)
A target particle size distribution calculating unit that subtracts an influence of the bubble size distribution from the overall particle size distribution to calculate a target particle size distribution (Col.7, l 23-28, wherein bubbles is differentiated from particles for total counts)
The overall particle size distribution calculating unit calculates the overall particle size distribution on the basis of a light intensity spectrum of diffracted/scattered light generated by irradiating the particle group with light (Col.8, l 48-53, Col.7, l 14-21, Col.9, l 15-24)
A light irradiating device that irradiates the particle group with light (Col.4, l 52-60)
An image capturing device that captures an image of a particle, the light and dark regions being identifiable in the image (Col.4, l 52- Col.5, l 4, Figure 8) 
The particle discriminating unit discriminates whether the particle depicted in the image captured by the image capturing device is a bubble or the measurement target by using as the image difference at least one of a brightness of a light region of the light and dark regions (Figure 14, scattering angle is a result of index of refraction, Figure 8, Col.14, l 61- Col.15, l 13)
It should be noted that the limitations regarding “capturing an image of a particle group including a first particle and a second particle of a type different from the first particle, at least the first particle being translucent” does not structurally limit the image processing unit that receives image data.  The type of image data received does not structurally change the image processing unit and cannot differentiate from prior art.  Additionally, further claims regarding the types of particles (claim 2, 3) also do not structurally affect the measuring device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelo U.S. Patent #11,131,627 in view of Fan et al. U.S. Patent #10,591,422. 
With respect to claim 7, Bachelo discloses all of the limitations as applied to claims 1-6 above.  However, Bachelo fails to disclose a second light receiving element that receives light in a second wavelength range. 
Fan discloses a particle sensor comprising:
A first light receiving element that receives light in a first wavelength range of light focused by the image capturing lens (Figure 5, first receiver system 540A)
A second light receiving element that receives light in a second wavelength range of the light focused by the image capturing lens (Figure 5, second receiver system 540B)
An optical element that expands an axial chromatic aberration between an image formation of the first wavelength range and an image formation of the second wavelength range (Figure 5, optical element = dichromatic beam splitter 543, inherent that expands axial chromatic aberration by separating wavelengths)
It would have been obvious to one of ordinary skill in the art at the time of the invention to detect a first and second wavelength and use an optical element that expands the axial chromatic aberration between them since chromatic aberration provides information on depth of field and the different wavelengths allow for differentiating between particles at different locations within the image. 

With respect to claim 8 and 10, Bachelo discloses all of the limitations as applied to claims 1-7 above.  However, Bachelo fails to the irradiating device irradiates parallel light and slanting light having an optical axis slanting with respect to an optical axis of the parallel light
Fan discloses a particle sensor comprising:
The light irradiating device configured to irradiate the particle group with parallel light and irradiate the particle group with slanting light (Figure 4, light 402A = parallel light, light 402B = slanting light)
Wherein the irradiating light is configured to irradiate the particle group with a plurality of slanting light beams having colors different from each other from directions different from each other (Col.5, l 65- Col.6, l 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the light from two different directions and two different wavelengths as in Fan since light from two angles provides different interrogation volumes allowing for a greater variety of particles to be detected. 

With respect to claim 9, Bachelo discloses all of the limitations as applied to claim 8 however fails to disclose the slanting light is ring-shaped light. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a ring shaped light source rather than the typical Gaussian light shape since the various light shapes are all well known in the art for solving specific issues.  The selection a ring-shaped light is a result effective variable and would be known to one of ordinary skill in the art as an obvious, specialized type of light to be used.  The current application fails to disclose that the ring shaped light is chosen to solve any particular issue or has any unpredictable results. 

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Spriggs et al. U.S. Patent #9,897,525 and Corbett U.S. Patent #11,112,342 disclose different particle measuring devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877